Citation Nr: 1520167	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-28 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for vitiligo.

6.  Entitlement to service connection for an eye disorder manifested by loss of night vision.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to April 2007, including service in Iraq from September 2005 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the current appellate claims.

The Board notes that the Veteran had requested a hearing before a Veterans Law Judge (VLJ) in conjunction with this appeal, and that such a hearing was scheduled for July 2014.  However, the Veteran failed to appear for this scheduled hearing, and no good cause has been demonstrated for this failure.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2014).

For the reasons addressed in the REMAND portion of the decision below, the Veteran's night vision claim is REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes the Veteran also perfected appeals on the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), tinnitus, and asthma.  However, service connection was established for these disabilities by an April 2013 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial rating(s) assigned or effective date(s) thereof.  Therefore, these matters have been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


FINDINGS OF FACT

1.  The Veteran does not currently have a hearing loss disability as defined by VA regulations.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed chronic tendonitis of the left shoulder during his active service.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed patellofemoral pain syndrome of the right knee during his active service.

4.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed patellofemoral pain syndrome of the left knee during his active service.

5.  The competent and credible evidence of record clearly and unmistakably reflects the Veteran's vitiligo pre-existed service and was not aggravated therein.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for a grant of service connection for chronic tendonitis of the left shoulder are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for a grant of service connection for patellofemoral pain syndrome of the right knee are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for a grant of service connection for patellofemoral pain syndrome of the left knee are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for a grant of service connection for vitiligo are not met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Initially, the Board notes that, for the reasons stated below, it finds that service connection is warranted for the Veteran's left shoulder and both knees.  As this represents a complete grant of the benefits sought on appeal with respect to these claims, no further discussion of VA's duties to notify and assist is necessary for these claims.

In regard to the hearing loss and vitiligo claims, the United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in September 2007, which is clearly prior to the November 2007 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate these appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the hearing loss and vitiligo claims.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing he has a hearing loss disability as defined by VA regulations; or that his vitiligo was incurred in or aggravated by his active service.  As noted in the Introduction, his hearing request is deemed withdrawn.  Moreover, he was accorded VA medical examinations in March 2009 and July 2012 which included relevant findings regarding these claims.  In pertinent part, the July 2012 VA examination included an opinion that addressed the etiology of the Veteran's vitiligo.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examinations to include the aforementioned etiology opinion, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  


General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Board finds that the record does not reflect the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  For example, audiological evaluation conducted as part of his February 2007 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
15
10
10
20
-5
LEFT
5
20
10
15
10
15

No speech recognition scores appear to have been conducted as part of this examination.

The March 2009 VA audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
5
5
5
5


Speech recognition scores were 100 percent for both ears. 

The more recent July 2012 VA audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
10
10
15
15
15


Speech recognition scores were once again 100 percent for both ears. 

Nothing in the other evidence of record demonstrates a hearing loss disability as defined by VA regulations.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim regardless of the theory of entitlement.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had a hearing loss disability as defined by 38 C.F.R. § 3.385 at any time during the pendency of this case.  As such, at no time has he had a hearing loss disability for VA purposes. 

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Analysis - Left Shoulder and Knees

The Veteran essentially contends that he developed recurrent pain in the left shoulder and both knees while on active duty.

The Board notes that the Veteran is competent, as a lay person, to describe symptoms of pain.  Moreover, his contentions are consistent with the other evidence of record.  For example, as part of his May 2004 Report of Medical History completed in conjunction with his enlistment examination, the Veteran indicated no shoulder or knee problems at that time.  His upper and lower extremities were clinically evaluated as normal on the enlistment examination itself.  He subsequently indicated on a February 2007 Report of Medical History, completed concurrent to his separation examination, that he had experienced shoulder and knee pain.  He also indicated on an April 2007 medical assessment survey that he had experienced swollen, stiff or painful joints; and has continued to report recurrent pain in these joints since service.

In view of the foregoing, the Board finds that the Veteran's account of recurrent left shoulder and bilateral knee pain that originated while on active duty to be credible.  Nevertheless, the Board finds that competent medical evidence is required to determine whether such pain is due to a specific diagnosed condition.  This is particularly necessary based on the facts of this case, such as the Veteran's upper and lower extremities being clinically evaluated as normal on his February 2007 separation examination.  Similarly, left shoulder and knee X-rays taken in conjunction with the March 2009 VA examination were normal; and the examiner indicated there was no pathology to render a diagnosis for these claimed conditions.

The more recent July 2012 VA examination did diagnose the Veteran with mild chronic tendonitis of the left shoulder; and patellofemoral pain syndrome of both knees.  As such, he does have current diagnoses for these claimed conditions.

The Board acknowledges that the July 2012 VA examiner provided opinions against the Veteran's current left shoulder and knee disorders being etiologically linked to service.  However, the examiner's rationale appears to focus on the April 2007 medical assessment survey's notation of swollen, stiff or painful joints.  In essence, the examiner found that this was insufficient evidence to document left shoulder or knee problems at that time.  Nevertheless, as noted above, the Veteran had previously identified shoulder and knee pain on his February 2007 Report of Medical History; and it does not appear the VA examiner noted and took this information into account.  Moreover, the VA examiner's stated rationale indicates that the opinion would have been different if the examiner had seen such in-service evidence of specific shoulder and knee complaints.

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In pertinent part, the Court stated in Alemany v. Brown, 9 Vet. App. 518 (1996), that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."

Based on the foregoing, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed chronic tendonitis of the left shoulder and patellofemoral pain syndrome of both knees during his active service.  Therefore, service connection is warranted for these disabilities.

Analysis -- Vitiligo

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Board observes that the Veteran indicated on the May 2004 Report of Medical History, completed in conjunction with his enlistment examination, that he had not had skin problems.  However, he has since reported that his vitiligo did pre-exist his entry into active duty.  Regardless, history provided by a veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

The Board further observes that the Veteran's skin was clinically evaluated as abnormal on his May 2004 enlistment examination.  Specifically, he was noted to have dark brown skin over most of the distal half of the penis.  However, he was not explicitly diagnosed with vitiligo at that time, and was subsequently treated for vitiligo while on active duty.  For example, his February 2007 separation examination found his skin to be abnormal due to vitiligo of the face, arms, and hands.  As such, it is not clear that vitiligo was actually noted on examination at the time of his entry into active service.

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Moreover, temporary flare-ups will not be considered to be an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  

In this case, the Board finds that as skin problems can be attributed to multiple different diagnoses, and the Veteran has provided evidence indicating he had skin problems prior to active service, that competent medical evidence is necessary to resolve this claim.  Moreover, this finding is consistent with the fact the Court has held that a physician's "unequivocal and uncontradicted opinion" can itself serve as clear evidence to rebut the presumptions of soundness and aggravation.  Harris v. West, 11 Vet. App. 456, 461 (1998) (The physician found that a veteran's medical condition, which was not noted at enlistment, preexisted service, and that the worsening during service was commensurate with the natural progression of the condition.). 

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In this case, the July 2012 VA examination diagnosed the Veteran with vitiligo, and found he had no other skin disorder.  More significantly, the July 2012 VA examiner explicitly opined that the Veteran's vitiligo, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already found the July 2012 VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of his VA claims folder.  The examiner's opinion was not expressed in speculative or equivocal language.  Moreover, this opinion was supported by stated rationale with reference to documented medical findings in the claims folder.  The Board also reiterates that no competent medical opinion is of record which explicitly refutes the VA examiner's opinion on this matter.  Therefore, the Board finds this opinion to be adequate, persuasive, and entitled to significant probative value in the instant case.

Based on the foregoing, the Board finds that the competent and credible evidence of record clearly and unmistakably reflects the Veteran's vitiligo pre-existed service and was not aggravated therein.  Accordingly, service connection is not warranted for this disability.


ORDER

Service connection for hearing loss is denied.

Service connection for chronic tendonitis of the left shoulder is granted.

Service connection for patellofemoral pain syndrome of the right knee is granted.

Service connection for patellofemoral pain syndrome of the left knee is granted.

Service connection for vitiligo is denied.


REMAND

The Board observes that the Veteran noted on his February 2007 Report of Medical History that he had developed vision problems, particularly trouble seeing at night.  Significantly, the Veteran served in Iraq and to date, the RO has not considered whether service connection is warranted pursuant to 38 C.F.R. § 3.317 as due to either an undiagnosed illness or to a medically unexplained chronic multi symptom illness.  As such, this issue must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his night vision problems since May 2011.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service night vision symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his claimed night vision disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should indicate whether the Veteran has an acquired disability of the eyes manifested by night vision problems.  The examiner must consider the Veteran's competent account of night vision problems beginning while on active duty, to include his notation of such on his February 2007 Report of Medical History.

Then examiner must  respond to the following inquiries:

(a)  Please state whether the symptoms of any eye condition are attributable to a known clinical diagnosis.  

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


